DETAILED ACTION
The office action is in response to original application filed on 1-11-22. Claims 21-40 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2013/0077367 to Zhu et al. (“Zhu”).
Regarding claim 21, Zhu discloses a method of disconnecting (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range) a load (para; 0031) from a power source (fig. 1, 104, 106) in a power distribution system (fig. 2), the method comprising: receiving power from a power source at an input (104) of a load shed module (power module 108), the power having an alternating current (AC) voltage (fig. 1, 106); determining a frequency (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc) of the AC voltage using a controller (112) in the load shed module; and disconnecting a load (102) from a power source when the frequency of the AC voltage is outside of a frequency range (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range).
Regarding claim 22, Zhu discloses the method further comprises: using the controller to determine whether the power source is a utility power source (106) or a backup power source (104) as a function of the frequency of the AC voltage (para; 0024, lines 4-6, major power generator performs as a frequency regulator to hold the frequency of the voltage associated with electric grid 102 at its nominal value).
Regarding claim 23, Zhu discloses the method further comprises: monitoring the AC voltage and reconnecting the load to the power source when the frequency of the AC voltage is within the frequency range (para; 0017, lines 8-11, modulator 114 outputs the PWM signal with a frequency, angle, and/or duty cycle to provide suitable active and reactive power to electric grid 102).
Regarding claim 24, Zhu discloses the frequency range is a frequency threshold with a low frequency limit (para; 0026, lines 12-13, threshold range for a frequency deviation is about ±3 Hz of its nominal value), wherein frequencies above the low frequency limit are within the frequency range; and wherein frequencies below the low frequency limit are outside of the frequency range (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc).
Regarding claim 25, Zhu discloses the method further comprises: determining that the frequency of the AC voltage is outside of the frequency range; and monitoring the frequency of the power source for a time period (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc); and wherein disconnecting (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range) the load from the power source when the frequency of the AC voltage is outside of a frequency range further comprises disconnecting (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range) the load from the power source when the frequency of the AC voltage remains outside of the frequency range after the time period is lapsed (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc).
Regarding claim 26, Zhu discloses determining the frequency of the AC voltage comprises: generating a feedback signal (frequency feedback segment 134) corresponding to the AC voltage present at the input using a sensor (para; 0022, lines 7-9, frequency feedback segment 134 detects the magnitude and/or frequency deviation); and receiving the feedback signal with the controller.
Regarding claim 27, Zhu discloses load shed module (power module 108) configured to be connected between a transfer switch (fig. 2, switching device 110) and a load (102), the load shed module comprising: an input (104) configured to receive an electrical connection from the transfer switch (fig. 2); an output configured to provide an electrical connection (figs. 1-3) for the load; a switch between the input and the output, wherein the switch receives a control signal (para; 0017, lines 6-7, modulator 114 is configured to provide a PWM (pulse-width-modulated) signal to switching device) that selectively controls the switch; and a controller (112) to supply the control signal, wherein the controller is operable to open the switch when the frequency of an alternating current (AC) voltage (fig. 1, 106) at the input is below a frequency threshold (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc).
Regarding claim 28, Zhu discloses the frequency threshold is a lower frequency threshold (para; 0026, lines 12-13, threshold range for a frequency deviation is about ±3 Hz of its nominal value) and a second frequency threshold is an upper frequency threshold (para; 0026, lines 12-13, threshold range for a frequency deviation is about ±3 Hz of its nominal value), wherein the controller is operable to open the switch (para; 0026, lines 9-10, major power generator 106 is disconnected) when the frequency of the AC voltage is above the second frequency threshold.
Regarding claim 29, Zhu discloses the controller is operable to determine whether the power source is a utility power source (106) or a backup power source (104) based on the frequency of the AC voltage.
Regarding claim 30, Zhu discloses the controller determines that the power source is a backup power source (104) if the frequency of the AC voltage is outside a frequency range (para; 0026, lines 14-16, threshold range may be about ±2 Hz, about ±5 Hz, or another suitable threshold range for power generator 104 and/or electric grid 102).
Regarding claim 31, Zhu discloses the controller is configured to determine the frequency of the AC voltage at the input (106); and wherein after determining that the frequency of the AC voltage at the input is below the frequency threshold (fig. 2 and para; 0026, lines 12-13, threshold range for a frequency deviation is about ±3 Hz of its nominal value), the controller monitors the frequency for a time period (para; 0027, lines 1-3, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval) before opening the switch.
Regarding claim 32, Zhu discloses the controller is operable to close the switch when the frequency of the AC voltage at the input is above a frequency threshold (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range).
17.	Regarding claim 33, Zhu discloses the controller is operable to: monitor the frequency of the AC voltage at the input after closing the switch (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range); and reopen the switch if the frequency falls below the frequency threshold (para; 0024, lines 4-6, major power generator performs as a frequency regulator to hold the frequency of the voltage associated with electric grid 102 at its nominal value).
Regarding claim 34, Zhu discloses a load shed module (power module 108) configured to be connected between a transfer switch (fig. 2, switching device 110) and a load (102), the load shed module comprising: an input (106) configured to receive an alternating current (AC) voltage (fig. 1, 106) from the transfer switch; an output configured to provide an electrical connection (figs. 1-3) for the load; and a controller (112), wherein the controller is operable to: determine whether the AC voltage is from a utility power source or a backup power source (104) based on a frequency (para; 0027, lines 1-5, Controller 112 monitors the frequency deviation of the voltage in excess of the threshold range relative to a predetermined interval, such as, for example, about 200 milliseconds, about 500 milliseconds, about 1 second, about 2 seconds, etc) of the AC voltage at the input; and shed the load when the AC voltage is from the backup power source (para; 0013, line 3, multiple power generators 104).
Regarding claim 35, Zhu discloses the controller is configured to determine that the AC voltage is from the utility power source if the frequency of the AC voltage is within a frequency range (para; 0026, lines 12-16, threshold range for a frequency deviation is about ±3 Hz of its nominal value. In other embodiments, the threshold range may be about ±2 Hz, about ±5 Hz, or another suitable threshold range for power generator 104 and/or electric grid 102).
Regarding claim 36, Zhu discloses the controller is configured to determine that the AC voltage is from the backup power source if the frequency of the AC voltage is outside of the frequency range (para; 0026, lines 9-12, major power generator 106 is disconnected, the modification of the deviation continues until, eventually, the frequency deviation exceeds a threshold range).
Regarding claim 37, Zhu discloses the controller is operable to retain the load when the AC voltage is from the utility power source (para; 0013, lines 12-13, power generator 106 may include, for example, a nuclear, coal, or natural gas power generator).
Regarding claim 38, Zhu discloses the controller is operable to: monitor the frequency of the AC voltage at the input; and reconnect the load if the frequency of the AC voltage at the input indicates that the backup power source is operating under nominal operating parameters (paras; 0012, 0019).
Regarding claim 39, Zhu discloses the load shed module further comprises: a sensor (para; 0022, lines 7-9, frequency feedback segment 134 detects the magnitude and/or frequency deviation) configured to generate a feedback signal (frequency feedback segment 134) corresponding to an AC voltage (AC voltage and current) present at the input; and wherein the determination of whether the AC voltage is from the utility power source or the backup power source (104) is based on the feedback signal.
Regarding claim 40, Zhu discloses the load shed module further comprises: a switch (switching device 110) between the input and the load; and wherein shedding the load includes opening the switch (para; 0016, lines 3-4, switching devices 110 are configured to switch ON and OFF according to one or more control signals).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taxter US 9,419,417 B1- An automatic switching interface box for generators in residential dwellings and small commercial applications provides a breaker box transfer switch for generators powering one or more electrical loads. In power blackout situations, the breaker box transfer switch uses a power control relay to keep the load power on, which eliminates the need for a hot generator plug, because the plug in box is not powered. The generator power output cord is plugged onto the male plug of the interface box, or hard wired thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836